                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                     AT GREENEVILLE

    UNITED STATES OF AMERICA                                )
                                                            )
    v.                                                      )               No. 2:15-CR-132
                                                            )
    CHARLES LEE LOFTLY                                      )


                                  MEMORANDUM AND ORDER

           Now before the Court is the defendant’s pro se motion for compassionate release

    pursuant to 18 U.S.C. 3582(c)(1)(A)(i), as supplemented. [Docs. 260, 259, 262]. The

    United States has responded in opposition [docs. 263, 264], and the defendant has not

    replied within the time allowed by this Court’s Local Rules. For the reasons that follow,

    the motion will be denied.

                                        I.       BACKGROUND

           In June 2017, this Court sentenced the defendant to a 130-month term of

    imprisonment for his role in a cocaine base distribution conspiracy. The defendant is

    presently housed at FCI Gilmer with a projected release date of March 29, 2025. See

    Bureau of Prisons, https://www.bop.gov/inmateloc/ (last visited July 2, 2021). He now

    moves for compassionate release due to the COVID-19 pandemic, a prior intestinal

    blockage, hypertension, back problems, a prior heart attack, injuries relating to a prior gun

    shot and stabbing, his rehabilitative efforts, and the needs of his handicapped child. [Doc.

    150, p. 2].1


1
 The defendant also raises arguments pertaining to his conditions of confinement. Such claims might be
cognizable, see, e.g., Estelle v. Gamble, 429 U.S. 97 (1976), but they should be presented in a civil lawsuit in
                               II. COMPASSIONATE RELEASE

        Section 3582(c)(1)(A)(i) of Title 18, United States Code, allows district courts to

consider prisoner motions for sentence reduction upon a finding of “extraordinary and

compelling reasons.” That statute, as amended by the First Step Act of 2018, provides in

relevant part:

        [T]he court, upon motion of the Director of the Bureau of Prisons [“BOP”], or
        upon motion of the defendant after the defendant has fully exhausted all
        administrative rights to appeal a failure of the Bureau of Prisons to bring a
        motion on the defendant’s behalf or the lapse of 30 days from the receipt of
        such a request by the warden of the defendant’s facility, whichever is earlier,
        may reduce the term of imprisonment (and may impose a term of probation or
        supervised release with or without conditions that does not exceed the unserved
        portion of the original term of imprisonment), after considering the factors set
        forth in section 3553(a) to the extent that they are applicable, if it finds that—

            (i) extraordinary and compelling reasons warrant such a reduction ... and
            that such a reduction is consistent with applicable policy statements issued
            by the Sentencing Commission....

 18 U.S.C. § 3582(c)(1)(A)(i). Prior to the First Step Act, a motion for compassionate

 release could only be brought by the BOP Director, not a defendant.                    See 18 U.S.C. §

 3582(c)(1)(A) (2017). The First Step Act amended § 3582(c)(1)(A) to allow a defendant

 to file a motion for compassionate release after first asking the BOP to file such a motion

 on his behalf. See, e.g., United States v. Alam, 960 F.3d 831, 832 (6th Cir. 2020).

        The United States Sentencing Commission has promulgated a policy statement

 regarding compassionate release under § 3582(c), which is found at U.S.S.G. § 1B1.13 and

 the accompanying application notes. District courts in this circuit have previously turned



the prisoner’s district of confinement after the exhaustion of administrative remedies. See 42 U.S.C. §
1997e(a). There is no evidence that this defendant has exhausted his administrative remedies on those claims,
nor is he incarcerated in this judicial district.
                                                     2
    to U.S.S.G. § 1B1.13 to provide guidance on the “extraordinary and compelling reasons”

    that may warrant a sentence reduction but are no longer to do so, at least as to

    compassionate release motions filed by defendants (rather than by the BOP). See United

    States v. Jones, 980 F.3d 1098, 1108 (6th Cir. 2020) (“[H]olding” that guideline 1B1.13 “is

    not an ‘applicable’ policy statement when an imprisoned person files a motion for

    compassionate release.”); accord United States v. Elias, 984 F.3d 516 (6th Cir. 2021). 2

    “District courts should [still] consider all relevant § 3553(a) factors before rendering a

    compassionate release decision.” Jones, 980 F.3d at 1114.

        A. Exhaustion

            The defendant has previously submitted a compassionate release request to the BOP,

    and that more than 30 days have passed since that request was received by the warden.

    [Doc. 260]. The Court thus has authority under § 3582(c)(1)(A) to address the instant

    motion. See Alam, 960 F.3d at 832.

        B. Merits

            As mentioned above, in support of his motion the defendant cites the COVID-19

    pandemic, a prior intestinal blockage, back problems, hypertension, a prior heart attack,

    injuries relating to a prior gun shot and stabbing, his rehabilitative efforts, and the needs of

    his handicapped child.

            Consistent with § 3582 and the Sixth Circuit’s holding in Jones, this Court has

    considered the defendant’s arguments (individually and in combination) along with the




2
    The parties in this case have not addressed any guideline policy statement other than § 1B1.13.
                                                       3
broader facts of this case in light of the pertinent § 3553(a) factors. Pursuant to 18 U.S.C.

§ 3553(a),

      The court shall impose a sentence sufficient, but not greater than necessary, to
      comply with the purposes set forth in paragraph (2) of this subsection. The
      court, in determining the particular sentence to be imposed, shall consider –

      (1) the nature and circumstances of the offense and the history and
      characteristics of the defendant;

      (2) the need for the sentence imposed—

         (A) to reflect the seriousness of the offense, to promote respect for the law,
         and to provide just punishment for the offense;

         (B) to afford adequate deterrence to criminal conduct;

         (C) to protect the public from further crimes of the defendant; and

         (D) to provide the defendant with needed educational or vocational training,
         medical care, or other correctional treatment in the most effective manner;

      (3) the kinds of sentences available;

      (4) the kinds of sentence and the sentencing range established for—

         (A) the applicable category of offense committed by the applicable category
         of defendant as set forth in the guidelines—

               (i) issued by the Sentencing Commission pursuant to section 994(a)(1)
               of title 28, United States Code, subject to any amendments made to such
               guidelines by act of Congress (regardless of whether such amendments
               have yet to be incorporated by the Sentencing Commission into
               amendments issued under section 994(p) of title 28); and

               (ii) that, except as provided in section 3742(g), are in effect on the date
               the defendant is sentenced; . . .

         ...

      (5) any pertinent policy statement—


                                               4
         (A) issued by the Sentencing Commission pursuant to section 994(a)(2) of
         title 28, United States Code, subject to any amendments made to such policy
         statement by act of Congress (regardless of whether such amendments have
         yet to be incorporated by the Sentencing Commission into amendments
         issued under section 994(p) of title 28); and

         (B) that, except as provided in section 3742(g), is in effect on the date the
         defendant is sentenced.

     (6) the need to avoid unwarranted sentence disparities among defendants with
     similar records who have been found guilty of similar conduct; and

     (7) the need to provide restitution to any victims of the offense.

18 U.S.C. § 3553(a).

     At the defendant’s correctional institution, there are currently zero inmates and zero

staff positive for COVID-19, with 291 inmates and 73 staff having recovered, and one

inmate death. See Bureau of Prisons, https://www.bop.gov/coronavirus/ (last visited July

2, 2021). These numbers are historically significant, but the Court simultaneously notes

that outside the prison setting our nation remains on alert in terms of COVID diagnoses,

hospitalizations, deaths, emerging variants, and grossly inadequate vaccination rates.

Further, the COVID-19 pandemic cannot alone justify compassionate release. See, e.g.,

United States v. Shah, No. 16-20457, 2020 WL 1934930, at *2 (E.D. Mich. April 22, 2020)

(“[S]peculation as to whether COVID-19 will spread through Defendant’s detention

facility . . . , whether Defendant will contract COVID-19, and whether he will develop

serious complications, does not justify the extreme remedy of compassionate release.”);

see also United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (“[T]he mere existence of

COVID-19 in society and the possibility that it may spread to a particular prison alone

cannot independently justify compassionate release[.]”).

                                            5
     Additionally, the BOP’s vaccination efforts are underway, with 142 staff and 1,081

inmates having been fully vaccinated at the defendant’s prison. See Bureau of Prisons,

https://www.bop.gov/coronavirus/ (last visited July 2, 2021). In fact, as of March 23, 2021,

the defendant himself is fully vaccinated. [Doc. 264].

     BOP medical records show that the defendant has been diagnosed with hypertension.

[Id.]. He is obese. [Id.]. Additionally, in November 2020 and January 2021, the defendant

complained of constipation. [Id.]. He was given medication and was counseled to increase

his fluid and fiber intake. [Id.]. February 2021 abdominal imaging showed “scattered

buckshot metallic BBs projecting over the abdomen.” [Id.]. A 2011 disability examination

noted prior complaints of high cholesterol, a prior gunshot, and a prior stabbing. [Id.].

     The BOP’s SENTRY Report shows that the defendant is categorized as Care Level

2. “Care Level 2 inmates are stable outpatients who require clinician evaluations monthly

to every 6 months. Their medical . . . conditions can be managed through routine, regularly

scheduled appointments with clinicians for monitoring. Enhanced medical resources, such

as consultation or evaluation by medical specialists, may be required from time to time.”

See http://www.bop.gov/resources/pdfs/care_level_classification_guide.pdf (last visited

July 2, 2021).

     Obesity and hypertension are conditions which “can” create an increased risk of

severe illness from COVID-19.           See People with Certain Medical Conditions,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical

-conditions.html (last visited July 2, 2021). Nonetheless, the Court concludes that the

defendant has not carried his burden of demonstrating extraordinary and compelling

                                             6
    grounds for compassionate release. The defendant is receiving medical care from the BOP,

    and his cited medical conditions simply do not rise to the level of being “extraordinary and

    compelling.” Further, there are presently no diagnosed cases of COVID-19 among the

    inmate population at the defendant’s prison and he is now fully vaccinated against the virus,

    thereby significantly reducing his odds of contracting it. 3 4

          Alternatively, compassionate release in this case would not be consistent with the 18

    U.S.C. § 3553(a) factors, although the Court will begin its discussion of those factors on a

    positive note. The Court is impressed with the defendant’s post-offense rehabilitative

    efforts. According to SENTRY, he has been serving his present sentence for more than

    five years and has incurred no disciplinary sanctions. In August 2020, he earned his GED.

    The defendant is a participant in the BOP’s nonresidential drug treatment program and he

    is involved in other educational and vocational courses.                 The Court’s faith in the

    defendant’s rehabilitative intentions is bolstered by the facts set forth in the United States’

    June 2017 sentencing memorandum. [Doc. 175].

          However, the defendant’s offense conduct, paired with his criminal history, stands as

    a roadblock to his compassionate release. In this case, the defendant was “one of the area’s

    most significant drug dealers.” [Presentence Investigation Report, doc. 35, ¶ 14]. He was


3
 The Court recognizes the defendant’s argument that the protections afforded by his current vaccine will not
be permanent. As noted above, however, “speculation as to whether COVID-19 will spread through
Defendant’s detention facility . . . , whether Defendant will contract COVID-19, and whether he will develop
serious complications, does not justify the extreme remedy of compassionate release.” Shah, 2020 WL
1934930, at *2 emphasis added).
4
  The Court has also considered the defendant’s desire to help with the care of a disabled child. The record,
however, contains no documentation of the child’s specific needs or the unavailability of other means of care.
This Court regularly sentences persons who leave behind vulnerable family members. Sadly, this is not an
extraordinary and compelling occurrence.
                                                     7
involved in “a wide range of drug activity” and was conservatively held accountable for

the distribution of more than 6,000 grams of cocaine base, causing incalculable harm to

this region. [Id., ¶¶ 33, 48]. At sentencing, he received upward adjustments for aggravating

role and for maintaining a premises for the purpose of drug distribution, and he was deemed

a Career Offender. [Id., ¶¶ 61, 63, 66]. There are prior convictions for second degree

burglary, first degree harassment, second degree coercion, weapons possession, possession

of a forged instrument (with disturbing underlying facts), first degree assault (originally

charged as attempted second degree murder), facilitation of heroin distribution, and sale of

cocaine base. [Id., ¶¶ 72-76, 79-80]. There have been prior revocations of probation and

parole, along with a conviction for failure to appear. [Id., ¶¶ 72, 76, 78-80, 82, 84].

      The Tennessee Department of Correction has noted that the defendant is, or was, a

gang member. [Id., ¶ 91]. There is a longstanding history of substance abuse. [Id., ¶ 95].

Pre-existing conditions including obesity, hypertension, high cholesterol, stomach

problems, sleep apnea, a purported prior heart attack, and the above-noted shooting and

stabbing were not enough to prevent the defendant’s substantial participation in the instant

conspiracy. [Id., ¶ 93]. Lastly, the defendant has only served slightly more than half of

the sentence imposed by this Court. See United States v. Kincaid, 802 F. App’x 187, 188

(6th Cir. 2020) (Several § 3553(a) factors “permit the court to consider the amount of time

served in determining whether a sentence modification is appropriate.”).

      Compassionate release on these facts would not reflect the seriousness of the offense

of conviction and the defendant’s broader criminal history, would not promote respect for

the law or provide just punishment, and would not afford adequate deterrence or protect

                                             8
the public from future crimes. The pending motion must therefore be denied.

                                 III.   CONCLUSION

      As provided herein, the defendant’s motion for compassionate release [doc. 260] is

DENIED.

      Two final notes relating to the defendant’s rehabilitative efforts. The Court restates

its sentencing recommendation that the BOP provide the defendant with the opportunity to

participate in its Residential Drug Abuse Program. The Court further recommends that the

BOP, at the appropriate time and within its ultimate discretion, afford the defendant the

maximum available halfway house placement in order to assist with his successful transition

back into his community.

            IT IS SO ORDERED.

                                                      ENTER:



                                                              s/ Leon Jordan
                                                        United States District Judge




                                           9
